NUMBER SHARES 00001 9,550 SOUTHERN MISSOURI BANCORP, INC. INCORPORATED UNDER THE LAWS OF THE STATE OF MISSOURI This certifies thatUnitedStates Department of the Treasury is the owner ofNine Thousand Five Hundred and Fifty(9,550) FULLY PAID AND NON ASSESSABLE SHARES OF FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A, PAR VALUE $0.01 PER SHARE (LIQUIDATION AMOUNT $1,000 PER SHARE), OF SOUTHERN MISSOURI BANCORP, INC., aMissouri corporation (the “Corporation”).The shares represented by this certificate are transferable only on the stock transfer books of the Corporation by the holder of record hereof, or by such holder’s duly authorized attorney or legal representative, upon the surrender of this certificate properly endorsed. IN WITNESS WHEREOF, the Corporation has caused this certificate to be executed by the signatures of its duly authorized officers. DATEDDecember 5, /s/ Ronnie D. Black Ronnie D. Black Secretary /s/ Greg A. Steffens Greg A. Steffens President THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS, DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY. THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.
